DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant’s submission filed 09/19/2022. Currently, claims 1 and 3-21 are pending. Claims 1, 3-9 and 11-21 are being examined for the purpose of this prosecution. Claim 10 has been withdrawn from consideration. Claims 1 and 3-9 have been amended. Claims 11-21 are newly added. Claim 2 has been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method and system for providing account management for an account holder.
Exemplary claim 1 recites in part, 
An interaction account management method operated on behalf of an account holder and a financial institution, the method comprising: 
accessing, by the computer processor, the instructions, wherein the accessing the instructions configures the computer processor to: 
access the stored account holder information, 
generate two or more payment options associated with the at least one financing plan based at least in part on the account holder information, 
receive a recommendation, over the network, from the financial advisor, the recommendation relating to the two or more payment options, and 
display, on a user interface associated with a user device, the two or more payment options and the recommendation. 
The claim recites the limitations of 1) retrieving account information, 2) generating two or more payment options, 3) recommending two or more payment options, and 4) displaying the results.  
The “retrieving”, “generating”, “recommending” and “displaying” steps describe financial account management based on user input. The “retrieving”, “generating”, “recommending” and “displaying” steps cover certain methods of organizing human activities (business relations). See MPEP 2106.04(a)(2)(II)(B) 
This judicial exception is not integrated into a practical application because the additional elements describe “defining a financial network for an account holder” and “storing financial account information associated with an account holder in a database”. In addition, the “review pen” functionality provides a means for highlighting data on a user interface, which amount to displaying data. The additional elements are recited at a high level of inputting, storing and displaying data. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (computer processor, computer memory, network, user device, user interface) amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claim 13 recites similar limitations, and therefore is rejected based on similar rationale.   
Dependent claims 3-9, 11, 12 and 14-21 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 11-13 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Appl. Pub. No. 2009/0048957 (Celano), in view of U.S. Patent Appl. Pub. No. 2005/0097033 (Pretell et al. – hereinafter Pretell), and further in view of U.S. Patent Appl. Pub. No. 2006/0080432 (Spataro et al. – hereinafter Spataro).

Referring to claim 1, Celano discloses an interaction account management method operated on behalf of an account holder and a financial institution, the method comprising: 
storing instructions in a computer memory associated with a computer processor; [See paragraph 0025] 
accessing, by the computer processor, the instructions, wherein the accessing the instructions configures the computer processor to 
access the stored account holder information, [See paragraphs 0046-0050]
generate two or more payment options associated with the at least one financing plan based at least in part on the account holder information; [See paragraphs 0046-0050]
receive a recommendation, over the network, from the financial advisor, the recommendation relating to two or more payment options; and [See paragraphs 0025, 0050]
display, on a user interface associated with a user device, the two or more payment options and the recommendation. [See paragraphs 0025, 0046, 0050, Figs. 6-8] 
Celano does not explicitly disclose the limitations: 
defining a financial network for an account holder, the financial network comprising at least the account holder, at least one co-account holder, and a financial advisor, wherein the financial advisor is associated with the financial institution; 
storing financial account information associated with the account holder in a database, the account holder information comprising information input by the account holder relating to at least one financing plan; and 
provide, on the user interface associated with the user device, a review pen functionality that allows the account holder to highlight, to at least one from among the financial advisor and the at least one co-account holder, specialized lending products that include at least one of the two or more payment options. 
Pretell teaches a system with the limitations: 
defining a financial network for an account holder, the financial network comprising at least the account holder, at least one co-account holder, and a financial advisor, wherein the financial advisor is associated with the financial institution; and [See paragraphs 0003, 0025,  0029, 0044]
storing financial account information associated with the account holder in a database, the account holder information comprising information input by the account holder relating to at least one financing plan. [See paragraphs 0051-0053, 0061, 0064, 0065]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Celano to have incorporated a financial database feature as in Pretell with the motivation of providing financial counseling to a customer based on one or more financial goals. [See Celano paragraphs 0025, 0046; Pretell paragraphs 0049, 0064] 
Spataro teaches a method with the limitation: providing, on the user interface associated with the user device, a review pen functionality that allows the account holder to highlight, to at least one from among the financial advisor and the at least one co-account holder, specialized lending products that include the at least one of the two or more payment options. [See paragraphs 0019, 0057, 0058, 0064, 0141, 0218, 0237 – The collaboration environment allows for highlighting, reviewing, editing and discussing contents entered by users.]  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Celano and Pretell to have incorporated a collaboration environment as in Sparato with the motivation of providing a collaborative environment for one or more parties to interact efficiently. [See Celano paragraphs 0010,0688; Spataro paragraphs 0056-0060] 

Referring to claim 5, the combination of Celano, Pretell and Spataro discloses the method of claim 1, wherein the accessing the instructions further configures the computer processor to: display multiple financing plans simultaneously on the user interface. [See Celano paragraphs 0227-0230, Figs.16A-19B] 

Referring to claim 6, the combination of Celano, Pretell and Spataro discloses the method of claim 1, wherein the accessing the instructions further configures the computer processor to: display a selectable option for presenting additional details associated with at least one of the two or more payment options on the user interface. [See Celano paragraph 0050, Fig. 8] 

Referring to claim 7, the combination of Celano, Pretell and Spataro discloses the method of claim 1, wherein the accessing the instructions further configures the computer processor to: display a selectable option for presenting actions associated with at least one of the two or more payment options on the user interface. [See Celano Figs. 6 & 8] 

Referring to claim 8, the combination of Celano, Pretell and Spataro discloses the method of claim 1, wherein the accessing the instructions further configures the computer processor to: receive, from the account holder, information relating to account holder preferences. [See Celano paragraphs 0046, 0050, 0078 – The system allows the user to customize the payment options by specifying a monthly payment preference.] 

Referring to claim 9, the combination of Celano, Pretell and Spataro discloses the method of claim 1, wherein the accessing the instructions further configures the computer processor to: display a selectable option for presenting additional preference options associated with at least one of the two or more payment options on the user interface. [See Pretell paragraphs 0069, 0071, 0230] 

Referring to claim 11, the combination of Celano, Pretell and Spataro discloses the method of claim 1, further comprising accessing the stored instructions by the computer processor to: produce, along with the two or more payment options, on the user interface associated with the user device, a notes interface that includes the recommendation and allows the account holder to centralize all discussion relating to the at least one financial plan by interacting with third parties and business parties via the notes interface. [See Spataro paragraphs 0114, 0282, 0283, 0325, 0326, 69, 0071, 0230] 

Referring to claim 12, the combination of Celano, Pretell and Spataro discloses the method of claim 1, wherein the notes interface includes a field that allows the account holder to mark the at least one financial plan for review by at least one from among the advisor, the third parties and the business parties. [See Spataro paragraphs 0114, 0282, 0283, 0325, 0326, 69, 0071, 0230] 

Referring to claims 13 and 16-21, they recite similar limitations as set forth in claims 1, 5-9 and 11, and therefore are rejected based on the same rationale. 

Claims 3, 4, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celano in view of Pretell and Spataro, as applied to claim 1 above, and further in view of U.S. Patent No. 7,890,405 (Robb).

Referring to claim 3, the combination of Celano, Pretell and Spataro discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the two or more payment options and the recommendation are further accessible and viewable by the at least one co-account holder. 
Robb teaches a system with the limitation: wherein the two or more payment options and the recommendation are further accessible and viewable by the at least one co-account holder. [See Robb col. 3, lines 42-56; col. 6, line 62-col.7, line 19; col. 9, lines 62-64; col. 16, lines 54-63; col. 17, lines 5-23; col. 35, lines 48-51]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the teaching of Celano, Pretell and Spataro to have incorporated a collaboration tool as in Robb with the motivation of providing an interface for collaboration amongst members/parties associated with one or more financial accounts. [See Robb col. 3, lines 42-56; col. 6, line 62-col.7, line 19; col. 9, lines 62-64; col. 16, lines 54-63; col. 17, lines 5-23; col. 35, lines 48-51]

Referring to claim 4, the combination of Celano, Pretell, Spataro and Robb discloses the method of claim 2, wherein the computer processor is further operable to facilitate direct communication between the account holder, the user account associated with the financial institution, and the co-account holder. [See Robb col. 3, lines 42-56; col. 6, line 62-col.7, line 19; col. 9, lines 62-64; col. 16, lines 54-63; col. 17, lines 5-23; col. 35, lines 48-51] 

Referring to claims 14 and 15, they recite similar limitations as set forth in claims 3 and 4, and therefore are rejected based on the same rationale. 

Response to Arguments
101 Rejection(s) 
Applicant's arguments filed 09/19/2022 with respect to the rejection of claims 1 and 3-9 under 35 USC § 101 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, Examiner respectfully disagrees. Examiner notes that Applicant’s arguments are directed to newly added amendments, and have been addressed in the updated rejection. 
As discussed above under the 101 rejection, the claimed invention(s) is/are directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method and system for providing account management for an account holder. The claims recite the limitations of 1) retrieving account information, 2) generating two or more payment options, 3) recommending two or more payment options, and 4) displaying the results. The recited steps cover certain methods of organizing human activities (business relations). See MPEP 2106.04(a)(2)(II)(B) 
This judicial exception is not integrated into a practical application because the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the judicial exception using a generic computer component. 
In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (hereinafter, Core Wireless). The court held that “[ajlthough the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices.” Specifically, the court explained that the claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window.
Further, the claim explained that the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.
However, in the present application, the claim recites using a conventional user interface to display the two or more payment options and the recommendation, and using the “review pen” to select data including the two or more payment options. The “review pen” functionality provides a means for highlighting data on a user interface, which amount to displaying data. The additional elements are recited at a high level of inputting, storing and displaying data. Unlike Core Wireless Licensing S.A.R.L., these claims do not recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. 
Accordingly, the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

103 Rejection(s) 
Applicant’s arguments with respect to the rejection of claims 1 and 5-9 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. US 2009/0048957 (Celano) in view of U.S. Patent Application Publication No. US 2005/0097033 (Pretell); and claims 2-4 under 35 U.S.C. § 103 as being unpatentable over Celano in view of Pretell further in view of U.S. Patent No. US 7,890,405 (Robb) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687